Case 9:19-bk-11573-MB   Doc 1154 Filed 07/29/20 Entered 07/29/20 13:19:11   Desc
                         Main Document     Page 1 of 13
Case 9:19-bk-11573-MB   Doc 1154 Filed 07/29/20 Entered 07/29/20 13:19:11   Desc
                         Main Document     Page 2 of 13
Case 9:19-bk-11573-MB   Doc 1154 Filed 07/29/20 Entered 07/29/20 13:19:11   Desc
                         Main Document     Page 3 of 13
Case 9:19-bk-11573-MB   Doc 1154 Filed 07/29/20 Entered 07/29/20 13:19:11   Desc
                         Main Document     Page 4 of 13
Case 9:19-bk-11573-MB   Doc 1154 Filed 07/29/20 Entered 07/29/20 13:19:11   Desc
                         Main Document     Page 5 of 13
Case 9:19-bk-11573-MB   Doc 1154 Filed 07/29/20 Entered 07/29/20 13:19:11   Desc
                         Main Document     Page 6 of 13
Case 9:19-bk-11573-MB   Doc 1154 Filed 07/29/20 Entered 07/29/20 13:19:11   Desc
                         Main Document     Page 7 of 13
Case 9:19-bk-11573-MB   Doc 1154 Filed 07/29/20 Entered 07/29/20 13:19:11   Desc
                         Main Document     Page 8 of 13
Case 9:19-bk-11573-MB   Doc 1154 Filed 07/29/20 Entered 07/29/20 13:19:11   Desc
                         Main Document     Page 9 of 13
Case 9:19-bk-11573-MB   Doc 1154 Filed 07/29/20 Entered 07/29/20 13:19:11   Desc
                         Main Document    Page 10 of 13
Case 9:19-bk-11573-MB   Doc 1154 Filed 07/29/20 Entered 07/29/20 13:19:11   Desc
                         Main Document    Page 11 of 13
Case 9:19-bk-11573-MB   Doc 1154 Filed 07/29/20 Entered 07/29/20 13:19:11   Desc
                         Main Document    Page 12 of 13
Case 9:19-bk-11573-MB   Doc 1154 Filed 07/29/20 Entered 07/29/20 13:19:11   Desc
                         Main Document    Page 13 of 13
